Opinion by
Mb. Justice Bbown,
This was a feigned issue to determine whether certain moneys, realized on a sheriff’s sale of personal property, belonged *210to Anna Kunz, the plaintiff in the execution under which it had been sold, or ought to be paid to Paul Brothers, attaching creditors of the defendant in the same, who claim that the execution issued by the appellant was fraudulent and void as to them. It is contended, on behalf of the appellant, that in 1889, she began to conduct business as a dealer in shoes, and continued the same until 1893 when she sold out to her husband, taking his judgment note for $3,000 in payment of the purchase money for the business and stock of goods sold to him. The contention of the appellees was, that the business had really always been that of Peter Kunz, the husband; that it had never been actually conducted and carried on by the appellant; that the judgment given to her by her husband for $3,000 was fraudulent, and that they, and not she, were entitled to the proceeds of the goods sold. Under the evidence, the question of fraud was fairly raised; but it ought to have been properly submitted to the jury for their determination, and no inaccurate statement of what had been proved should have been made by the learned trial judge. Whether the appellant was entitled to the fund realized on the sheriff’s sale was to be determined by the jury, under all the evidence submitted, and, in passing upon the question, proper latitude was allowed. The first and third assignments of error are, therefore, overruled; but we must sustain the second, in view of the inaccurate statement inadvertently made by the court in its charge to the jury, in saying: “ It appears that the parties were poor in early life, and Peter Kunz was a shoemaker. It seemed that he worked at his trade and managed to save a little money. I think some $500 had been mentioned as his savings, with which he went into business, and it has been testified here, and it is for you to say whether it is true, that the business was carried on in the wife’s name; in other words, Mr. Kunz took his $500 and gave it to his wife, for the purpose of carrying on the business in her name. If that is true, that was perfectly lawful, because there has been no evidence that, at that time, Mr. Kunz had any idea of defrauding any creditors, especially these creditors here. When a man is out of debt and is not intending to defraud anybody, he has a perfect right to give his property or money to his wife. We start, then, with the beginning of the case, as testified by the witnesses, and it is for you to say *211whether you believe the testimony, .that, when the business was started with the earnings of Peter Kunz, it was started in the name of Anna Kunz by Peter and his wife, and that the business was hers.”
Nothing in the testimony of the appellant or her husband justifies the foregoing remarks to the jury. She testified that, when she started in business in 1889, she put into the same $1,000, moneys received from her father in Germany, and the $500 referred to by the trial judge in his charge was money that the husband said he had when he purchased the business from her in 1893. In this she corroborates him. She testified that she had started the business in 1889 with her own money, having put the $1,000 into it; but nowhere in the charge is there any reference made to this. The language of the court above quoted clearly, but improperly, indicated to the jury that they were to find for the appellant, provided they believed that Kunz had given his wife the $500 in 1889 with which to start business-The trial judge manifestly overlooked the testimony, and what he said may have misled the jury. We are, therefore, compelled to remit the case for another trial, that, if the facts are to be reviewed by the court in its charge, they may be accurately stated. The judgment is reversed and a venire facias de novo awarded.